DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 05/12/2020 has been considered. An initialed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartl et al. (US 20150061376 A1).
Re. claim 1, Hartl discloses a power supply device (Fig. 2) comprising:
a battery (40);
a capacitor (48) connected in parallel to a load to which electric power of the
battery is supplied (¶. [0016]); 
a main switching unit (42) configured to switch between a connected state (when 42 is ON) and a disconnected state (when 42 is OFF) between the battery (40) and the capacitor (48);

the precharge unit being configured to
lower a current of the battery (Ibat) lower than a current that is supplied directly from the battery to the capacitor through the main switching unit (Icap < Ibat because Ibat = Icap + Ipre-charg) and supply the lowered current (Icap) to the capacitor (see Fig. 2 duplicated below); and
a control unit (54) configured to, first, make the sub switching unit (74) conductive to supply electric power from the precharge unit to the capacitor (see Current Ipre-charg supplied to the capacitor when the controller turned off switch 42 while switch 74 is ON, (see Icap current), and next
bring the main switching unit (42) from the disconnected state to the connected state (42 is ON) and cut off the conduction of the sub switching unit (74 is OFF) in the connected state (see Iprecharg current).

    PNG
    media_image1.png
    897
    1183
    media_image1.png
    Greyscale

Re. claim 7, Hartl discloses wherein the precharge unit (44) includes a bypass line (see the line that has switch 74 and resistor 76) configured to connect the battery (40) and the capacitor (48) while bypassing the main switching unit (42), and the sub switching unit (74) and a resistor (76) configured to lower current (by the resistor) are connected in series on the bypass line (see the line that has switch 74 and resistor 76 in Fig. 2).
Re. claim 8, Hartl discloses wherein the load is a motor (see motor 4 in Fig. 1) configured to be rotationally driven with three- phase alternating current obtained by converting a direct-current voltage supplied from the battery (“the power electronics module 16 may convert the DC voltage to a three-phase AC current as required by the electric motors 4” ¶. [0012]).
Allowable Subject Matter
4.	Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846